Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 05/01/2020.  Claims 1-20 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the electronic device for wireless data communication, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the device comprising: a memory configured to store a hierarchical codebook; and a processor operably connected to the memory, the processor configured to: determine usage probabilities for codewords in the hierarchical codebook, wherein the codewords are represented by nodes assigned to one of a plurality of tiers of the hierarchical codebook based on a tier identifier; change a structure of the hierarchical codebook based on the usage probabilities so that nodes associated with codewords having relatively higher usage probabilities are located closer to a root node than nodes associated with codewords having relatively lower usage probabilities; and select a codeword from the hierarchical codebook for use in wireless communication, wherein the codeword is selected by a codeword selection procedure performed on the changed structure of the hierarchical codebook.
The prior art of record, also does not teach or suggest the method and non-transitory computer-readable medium as recited in claims 8 and 15 for the same reason as stated for claim 1 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631